UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1922


WEST VIRGINIA CWP FUND, as carrier for East View Trucking,
Inc.,

                Petitioner,

          v.

CARL E. MATLICK; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0543-BLA)


Submitted:   April 17, 2014                  Decided:   April 25, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, Jeffrey R. Soukup, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.    Cheryl Catherine
Cowen,   Waynesburg,   Pennsylvania;  Sean Gregory  Bajkowski,
Kathleen Kim, Gary K. Stearman, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              West Virginia CWP Fund seeks review of the Benefits

Review Board’s decision and order affirming the Administrative

Law Judge’s (“ALJ”) award of black lung benefits to Carl E.

Matlick, pursuant to 30 U.S.C. §§ 901-945 (2012).                    Our review of

the   record    discloses     that    the      ALJ’s   decision     is    based      upon

substantial     evidence      and    is   without      reversible    error.          See

Island Creek Coal Co. v. Compton, 211 F.3d 203, 207-08 (4th Cir.

2000) (providing standard of review).                  Accordingly, we deny the

petition for review.        We dispense with oral argument because the

facts   and    legal   contentions        are   adequately    presented         in   the

materials     before   this    court      and    argument   would        not   aid    the

decisional process.

                                                                  PETITION DENIED




                                           2